Case 8:20-cv-00358-JLS-ADS Document 68 Filed 07/10/20 Page 1 of 1 Page ID #:1093
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES – GENERAL

  Case No.        8:20-cv-00358-JLS-ADS                                      Date: July 10, 2020
  Title       Jeffrey I. Barke, et al. v. Eric Banks, et al.




  Present: The Honorable: JOSEPHINE L. STATON, United States District Judge


                     Terry Guerrero                                    Deborah Parker
                      Deputy Clerk                                     Court Reporter

         Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
      David Schwarz – telephonic appearance               Joseph Eckhart – telephonic appearance
                                                          Matthew Murray – telephonic appearance
                                                          Todd Grabarsky – telephonic appearance




  Proceedings: Hearing Re Plaintiffs' Motion for Preliminary Injunction [24]; and,
  Defendants' Motion to Dismiss [41]

          Hearing held. Oral arguments heard. Matters taken under submission by the Court.




                                                                                                  1: 35
                                                                     Initials of Preparer   tg




  CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
